DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,473,960 to Sakamoto et al.
Claim 23: Sakamoto discloses a rack 1 for a steering gear 13 of a motor vehicle, wherein the rack 1 included a toothed portion 1a having a toothing 1a, and a shaft portion (to the left of toothing 1a shown in FIG. 1) having a functional portion (internally threaded portion).  The abstract and Col. 1, Lines 14-21 of Sakamoto disclose hardening the steering rack shaft.  The Office does not find any reason why the Sakamoto disclosure would (or does) exclude hardening of an end region of the shaft portion of the rack.  In contrast, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to harden a surface of the end region of the shaft portion, in order to increase strength of the rack.
Claims 12-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,473,960 to Sakamoto et al., in view of International Patent Application Publication No. WO 2012/110307 to Eisenhuth et al.
Claim 12: A method for producing a rack 1a for a steering gear 13 of a motor vehicle, the method comprising:
providing a raw material piece (“workpiece” disclosed in the abstract and Col. 1, Lines 14-21) having a piece length (i.e., not a piece length “that is a multiple of a segment length,” as recited in new claim 12);
thermally continuously hardening the raw material piece… to produce a hardened semi-finished product 1 (see the abstract and Col. 1, Lines 14-21);
wherein the hardened semi-finished product 1 is bar-shaped;
aligning the hardened semi-finished product 1 and a second segment 14 that is bar-shaped on a longitudinal axis[;] and
joining the hardened semi-finished product 1 to the second segment 14 (see FIG. 1).
Thus, Sakamoto does not disclose the step recited in Claim 12 in which the raw material piece has a piece length that is a multiple of a segment length, which is then cut to length to provide a hardened segment, such that the hardened segment is aligned and joined with the second segment.
The Office turns to Eisenhuth, which teaches a step of manufacturing process in which a “rod-like raw material can be a long rod of, for example, 6 meters in length.  This long rod can be cut to length into several shorter rods, the length of which correspond at least approximately to the length of the rack to be manufactured…  Furthermore, the tapering, in particular if it is carried out by reshaping on the long rod, can advantageously also be combined with a heat treatment.”  See during a heat treatment of the raw material (italics used for emphasis).”
Based on the Eisenhuth teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the method disclosed by Sakamoto such that a raw material piece is provided that has a piece length that is a multiple of a segment length, and the raw material piece is thermally continuously hardened across a multiple of the segment length to produce a hardened semi-finished segment product, and such that the hardened semi-finished segment product is cut to form multiple bar-shaped hardened segments, in order to mass-produce multiple bar-shaped hardened segments from the raw material piece and to increase manufacturing efficiency of multiple racks.  Each of the hardened segments can then be aligned with a corresponding second segment (similar to the second segment 14 disclosed by Sakamoto) on a longitudinal axis and joined to the second segments.
Claim 13: Paragraph [0008] of the Eisenhuth translation provides that “In order to be able to achieve particularly favorable material properties for the rack, the rod-like raw material provided for the rack can be soft-annealed.”  Based on this teaching, the Office finds that it would have been obvious to those having ordinary skill at the time of filing to attain the method of claim 12 comprising wherein the thermal continuous hardening comprises continuously heating and continuously cooling the raw material piece, wherein the continuous cooling of the raw material 
Claim 14: Paragraph [0008] of the Eisenhuth translation provides that “In order to be able to achieve particularly favorable material properties for the rack, the rod-like raw material provided for the rack can be soft-annealed.”  Based on this teaching, the Office finds that it would have been obvious to those having ordinary skill at the time of filing to attain the method of claim 12 comprising performing continuous annealing downstream of the thermal continuous hardening with respect to a throughput direction.
Claim 15: Sakamoto discloses that the “rack teeth 1a1 are formed by machining.”  Col. 10, Lines 1-2.  FIG. 7 of the Eisenhuth teaching provides a forging process for forming rack teeth 77.  Based on the Sakamoto disclosure and Eisenhuth teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to attain the method of claim 12 wherein the raw material piece that is provided is at least one of hot-formed, cold-formed, or subtractively machined, in order to form rack teeth.
Claim 16: Sakamoto, as modified by Eisenhuth in the rejection of claim 12 above, discloses the method of claim 12, wherein the raw material piece that is provided is a rod or a tube.
Claim 17: Sakamoto, as modified by Eisenhuth in the rejection of claim 12 above, discloses the method of claim 12, wherein the raw material piece that is provided is a round material.
Claim 18: Sakamoto discloses that the “rack teeth 1a1 are formed by machining.”  Col. 10, Lines 1-2.  Accordingly, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to attain the method of claim 12 comprising continuously 
Claim 19: Sakamoto, as modified by Eisenhuth in the rejection of Claim 12 above, discloses cutting to length a hardened segment.  Each of the hardened segments would include an end face which may double as a joining face.  Accordingly, Sakamoto, as modified by Eisenhuth in the rejection of Claim 12 above, discloses the method of claim 12 wherein for configuring a joining face, the cutting to length provides an end face of the hardened segment.
Claim 21: Sakamoto, as modified by Eisenhuth in the rejection of Claim 12 above, discloses the method of claim 12 wherein a first functional portion 1a of the hardened segment comprises at least one of a rack portion, a threaded portion, or a connection portion.
Claim 22: Sakamoto, as modified by Eisenhuth in the rejection of Claim 12 above, discloses the method of claim 12 comprising a joining a second functional portion (externally threaded portion of coupling 14 shown in FIG. 1) to at least one of the second segment or the hardened segment.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,473,960 to Sakamoto et al., in view of International Patent Application Publication No. WO 2012/110307 to Eisenhuth et al., as applied to Claim 12 above, and further in view of International Patent Application Publication No. 2014/104410 to Takashi et al.
Claim 20: Sakamoto and Eisenhuth do not appear to disclose or suggest welding segments to one another.
Takashi teaches a rack manufacturing method wherein solid first bar 12A is joined to a second bar 12B by friction pressure welding (see the Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/RANDELL J KRUG/Primary Examiner, Art Unit 3658